MEMORANDUM **
Victor Manuel Bojorquez-Alvarez appeals from the 12-month sentence imposed upon revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Bojorquez-Alvarez contends that his sentence is substantively unreasonable in light of the fact that, at the time of sentencing, he had already served an 18-month sentence for the immigration offense that triggered his revocation. The district court did not abuse its discretion in imposing Bojorquez-Alvarez’s sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The 12-month sentence is substantively reasonable in light of Bojorquez-Alvarez’s failure to be deterred and breach of the court’s trust. See 18 U.S.C. § 3583(e); United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.